Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J., at trial; Goldstein, J., at sentencing), rendered August 12, 1991, convicting him of criminal possession of stolen property in the third degree (two counts) and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal the judgment of conviction in exchange for a lenient sentence. Therefore, the defendant cannot challenge his judgment of conviction upon the grounds raised in his brief (see, People v Holman, 89 NY2d 876; People v Seaberg, 74 NY2d 1; People v Clark, 223 AD2d 722; People v Elliott, 186 AD2d 754).
Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.